THE        ATFORNEY                     GENERAL
                                       OF     TEXAS                                   See
                                                                                 City of Amarillo v.
                                 AUSTIN,      T-s           787ll                Paramount Terrace
                                                                                 Christian Church       of
                                                                                 Amarillo
                                                                                 530 S.W.2d 323
                                         September        16,    1974
                                                                                 Tex. Civ. App. Amarillo
                                                                                 1975
The Honorable    Don S. Caldwell,            Jr.                Opinion    No.    H- 399
Limestone   County Attorney
P. 0. Box 146                                                   Re: Whether   residence  owned
Groesbeck,    Texas  76642                                      by church and occupied   by the
                                                                Minister of Music is exempt
                                                                from ad valorem     tax.

Dear   Mr.    Caldwell:

           You have     asked   our opinion        on the following       question:

                           Is a residence     owned by a duly organized  church
                     eligible   to be exempted     from State and County Ad
                     Valorem      Taxes,    said residence  being used exclusively
                     by the minister      of music of said church,

           You have advised         us that the church in question               owns   one residence
occupied     by its minister.        According   to your letter:

                           It has purchased      land and built additional        residence
                     which is being used by the minister             of music of said
                     church.      The total property       used by both residences
                     is less than one acre of land.            The minister     of music
                     is a full time hired employee           of the church who is
                     completely     in charge of all religious         music and other
                     religious    activities.     The   property    yields  no revenue
                     whatever     to the church.       The property      consists    of
                     only what is reasonably         necessary     for a dwelling       place
                     for the minister        of music.

           Section   2 of Article     8 of the Texas        Constitution      provides     in part:




                                               p.    1865
The Honorable     Don S.   Caldwell,    Jr.    page      2     (H-399)




                       (a) All occupation    taxes shall be equal and
                 uniform     upon the same class of subjects        within
                 the limits    of the authority    levying  the tax; but the
                 legislature     may, by general      laws,  exempt from
                 taxation public property        used for public purposes:
                 actual places of religious        worship,    also any
                 property     owned by a church or by a strictly        religious
                 society    for the exclusive     use as a dwelling    place for
                 the ministry      of such church or religious      society,    and
                 which yields no revenue         whatever   to such church or
                 religious    society;  provided    that such exemption      shall
                 not extend to more property          than is reasonably
                 necessary      for a dwelling    place and in no event more
                 than one acre of land;

                 . .   .


         The Legislature     has enacted two general             laws    exempting     certain
church   property  from    ad valorem   taxation.

         The most inclusive   statute     is Article         7150, V. T. C. S.,      which   in
its Section 1 provides  in part:

                      The following     property       shall   be exempt     from
                 taxation,   to-wit:

                      1. Schools and Churches.       --Public   school houses
                 and actual places of religious        worship,    also any
                 property     owned by a church or by a strictly        religious
                 society,    for the exclusive    use as a dwelling    place for
                 the ministers     of such church or religious       society,     the
                 books and furniture      therein and the grounds attached
                 to such buildings     necessary    for the proper    occupancy,
                 use and enjoyment       of the same,    and which yields no
                 revenue    whatever    to such church or religious        society;
                 provided     that such exemption     as to the dwelling      place
                 for the ministers      shall not extend to more property
                 than ,is reasonably     necessary    for a dwelling   place and in
                 no event more than one acre of land . . . .




                                          p.   1866
The Honorable          Don S.’ Caldwell,      Jr.        ‘page   3   (H-399)




            More     recently    the Legislature         has enacted    Article   7150b,   V. T. C. S.,
which,      in its   entirety,    reads:

                            There is hereby        exempted       from taxation any
                      property     owned exclusively          and in fee by a church
                      for the exclusive        use as a dwelling        place for the
                      ministry     of such church and which property                yields
                      no revenue whatever           to such church: provided           that
                      such exemption        shall not extend to more property
                      than is reasonably         necessary       for a dwelling     place
                      and in no event more than one acre of land: and
                      provided    further     that the fact that the ministry           uses
                      a portion    of the dwelling       as their study, library          or
                      office shall not prevent         the property        from being
                      considered      as being used exclusively             as a dwelling
                      place.     For purposes        of this Act,      “church”    includes
                      a strictly    religious     society:    and “ministry       of such
                      church” means these persons                 whose principal
                      occupation     is that of serving        in the clergy,      ministry,
                      priesthood     or presbytery         of an organized       church or
                      religion,    whether      they are assigned         to a local church
                      parish,    synagogue,       cathedral       or temple or to some
                      larger    unit of the church organization              and whether
                      they perform        administrative        functions     or not.

          In City of Houston v. South Park Baptist                    Church,   393 S.W.2d
354 (Tex.     Civ. App.,   Houston 1965, err.     ref’d.)              the question   was whether
a home used by the church’s       Education    Minister               was exempt.      The court
never decided that question      because it first held                that both Article     7150
and Article     7150b (which the court said provided                  nothing substantially
different   from the Constitution    and Article   7150)              had reference     to only
one dwelling.

            In 1970 the Texas Supreme     Court,   in McCreless    v. City of San
Antonio,      454 S.W.2d 393 (Tex.    1970), although faced with a somewhat
different     question,  found it necessary   to re-examine     and overrule  its




                                                    pi   1867
The Honorable   Don S.   Caldwell,   Jr.    page 4   (H-399)




decision   in the South Park Baptist     case. It concluded that Article  7150b
was broader     than Article  7150, and was within the authority  extended to
the Legislature     by the Constitution.

                     The general   power given the Legislature      to
                exempt any property      owned by a church for ex-
                clusive   use as a residence    for its ministry   carries
                the particular   and esaential    power of determining
                who, and what activities,      shall constitute  the ministry
                of the church.    (454 S. W. 2d at 395)

The court indicated that a church could be entitled   to tax exempt          status
for more than one residence.    And see Attorney    General  Opinion         M-217
(1968).

        Since it appears  from the facts you present    that the minister   of
music is part of the ministry   of this church, it is our opinion that under
the McCreless     ruling of the Supreme   Court a dwelling   place furnished
for his use may qualify for tax exempt status provided      the other require-
ments of the statutes are met.

                              SUMMARY

                    A dwelling   furnished   by a church for its
                minister   of music,   in addition to one furnished
                its minister,  may qualify for tax exempt status
                under Article   7150 and Article   7150b, V. T,. C. S.

                                                  Very   truly   yours,




                                                  JOHN L. HILL
                                                  Attorney General        of Texas




                                      p.   1868
The Honorable     Don S.   Caldwell,   Jr.                (H-399)
                                               page   5




APPROYED:




Opinion   Committee




                                       p.    1869